Matter of Konstantinos Apostolidis (2021 NY Slip Op 02515)





Matter of Konstantinos Apostolidis


2021 NY Slip Op 02515


Decided on April 28, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 28, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
SYLVIA O. HINDS-RADIX
HECTOR D. LASALLE
ANGELA G. IANNACCI, JJ.


2016-11529

[*1]In the Matter of Konstantinos Apostolidis, etc., deceased.  Coalition of Landlords, Homeowners & Merchants, Inc., appellant, et al., petitioner; Pene Apostolidis, respondent. (File No. 3311/10)


Judith N. Berger, Islandia, NY, for appellant.

DECISION & ORDER
In a probate proceeding in which the Coalition of Landlords, Homeowners & Merchants, Inc., and Paul Palmieri petitioned pursuant to SCPA 1809 to determine the validity of a claim against the estate of Konstantinos Apostolidis, the Coalition of Landlords, Homeowners & Merchants, Inc., appeals from an order of the Surrogate's Court, Suffolk County (John M. Czygier, Jr., S.), dated July 6, 2016. The order, insofar as appealed from, denied the motion of the Coalition of Landlords, Homeowners & Merchants, Inc., to compel responses to certain discovery demands.
ORDERED that the order is affirmed insofar as appealed from, without costs or disbursements.
The Coalition of Landlords, Homeowners & Merchants, Inc. (hereinafter the Coalition), and Paul Palmieri commenced a proceeding to compel an accounting of the decedent's estate. Thereafter, the Surrogate's Court, on consent, converted the proceeding into one to determine the validity of a claim pursuant to SCPA 1809.
The Coalition and the respondent filed discovery-related motions. In an order dated July 6, 2016, the Surrogate's Court, inter alia, denied the Coalition's motion to compel responses to certain discovery demands. The Coalition appeals.
Contrary to the Coalition's contention, the Surrogate's Court providently exercised its discretion in denying its motion to compel responses to certain discovery demands (see Matter of Greenfield v Board of Assessment Review for Town of Babylon, 106 AD3d 908; Natoli v Milazzo, 65 AD3d 1309, 1310-1311).
To the extent the Coalition challenges, on appeal, the accuracy of a specific sentence contained in the Surrogate's Court's order, we have not considered this contention since no appeal lies from dicta (see Dorvilier v Champion Mtge. Co., 156 AD3d 761, 762).
The Coalition's remaining contention is without merit.
CHAMBERS, J.P., HINDS-RADIX, LASALLE and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court